          Case 3:20-cv-03426-JD Document 18 Filed 07/01/20 Page 1 of 4



 1   TESLA, INC.
     CANDACE A. JACKMAN (267599)
 2   LINDSEY ADAMS-HESS (260600)
     AUSTIN J. MARSH (299757)
 3   901 Page Ave.
     Fremont, CA 94538
 4   Email: cjackman@tesla.com
     Email: ladamshess@tesla.com
 5   Email: aumarsh@tesla.com

 6   Attorneys for Defendants
     ELON MUSK and TESLA, INC.
 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                  SAN FRANCISCO DIVISION
11

12   AARON GREENSPAN,                           Case No. 3:20-cv-03426-JD

13                 Plaintiff,                   DEFENDANT ELON MUSK AND
                                                TESLA, INC.’S MOTION TO SET
14        v.                                    BRIEFING SCHEDULE AND
                                                EXTEND PAGE LIMITS PURSUANT
15   OMAR QAZI, SMICK ENTERPRISES,              TO LOCAL RULES 6-3 AND 7-11
     INC., ELON MUSK, and TESLA, INC.
16   Defendants.                                Judge: Hon. James Donato

17                                              Date Filed: May 20, 2020

18

19

20

21

22

23

24

25

26

27

28
                                                                      TESLA DEFENDANTS’
                                                                  ADMINISTRATIVE MOTION
                                                                   CASE NO. 3:20-CV-03426-JD
            Case 3:20-cv-03426-JD Document 18 Filed 07/01/20 Page 2 of 4



 1          Pursuant to Civil Local Rules 6-3 and 7-11 and Item No. 18 in the Court’s Standing Order for

 2   Civil Cases before Judge James Donato (“Standing Order”), Defendants Elon Musk and Tesla, Inc.

 3   (“Tesla,” and together “Tesla Defendants”), by through their respective attorneys, hereby move for

 4   an order (a) consolidating and extending any applicable deadline to respond to the Complaint, (b)

 5   setting a briefing schedule for their anticipated joint motion to dismiss, and (c) extending the page

 6   limits for such briefing beyond the limits set in Item No. 18 of the Standing Order.

 7          The Tesla Defendants’ motion is based upon the following facts and circumstances, as well

 8   as the concurrently filed Declaration of Candace Jackman (“Jackman Decl.”):

 9              1. On May 20, 2020, Plaintiff Aaron Greenspan (“Plaintiff”) filed his Complaint (Dkt.

10   1), which spans 62 pages, 222 paragraphs, and includes roughly 200 pages of exhibits. The Tesla

11   Defendants deny all of the material allegations against them in the Complaint. (Jackman Decl. ¶ 2.)

12              2. There is a present disagreement about the adequacy of service of process. In

13   particular, the Tesla Defendants dispute the sufficiency of the purported service to Tesla on June 12,

14   2020 (Dkt. 12) and the waivers of service purportedly sent to Tesla and/or Mr. Musk on or about

15   May 21, 2020 (as alleged in Dkt. 14), and reserve rights as to the sufficiency of the purported service

16   as to Mr. Musk made on June 23, 2020. However, the Tesla Defendants are willing to waive

17   service, and have offered to do so, as set forth below. (Jackman Decl. ¶ 3.)

18              3. Due to the Parties’ disagreement over the sufficiency of service, there presently is

19   ambiguity about when (and even whether) the Tesla Defendants must respond to the Complaint. In

20   addition, when they respond, the Tesla Defendants believe it would be more efficient for them to file

21   a single, consolidated motion to dismiss Plaintiff’s Complaint, rather than to file such motions

22   individually. To do so efficiently, the Tesla Defendants’ joint brief would need to modestly exceed

23   the page limits set by the Standing Order. (Jackman Decl. ¶ 4.)

24              4. The Tesla Defendants attempted to reach an agreement with Plaintiff on these issues.

25   See Civ. L.R. 6-3(a)(2), 7-11(a). In particular, on June 30, 2020, the Tesla Defendants sent an email

26   to Plaintiff offering to waive service, effective on May 21, 2020, and proposing to enter into a

27   stipulation (1) setting a single deadline for the Tesla Defendants to respond to the Complaint by July

28   20, 2020 (60 days after Plaintiff purports to have requested a waiver of service), and (2) extending
                                                                                  TESLA DEFENDANTS’
                                                      1                       ADMINISTRATIVE MOTION
                                                                               CASE NO. 3:20-CV-03426-JD
            Case 3:20-cv-03426-JD Document 18 Filed 07/01/20 Page 3 of 4



 1   the page limits for briefing on the Tesla Defendants’ motion to dismiss, to 25 pages for the Tesla

 2   Defendants’ motion, 25 pages for Plaintiff’s opposition, and 15 pages for the Tesla Defendants’

 3   reply. Plaintiff rejected the Tesla Defendants’ proposal on the same day. (Jackman Decl. ¶¶ 5-6 &

 4   Exs. 1 & 2.)

 5              5. While Tesla had hoped to present a joint request and stipulation to the Court, Plaintiff

 6   was unwilling. The Tesla Defendants therefore request that the Court (1) set a deadline of July 20,

 7   2020 for them to respond to the Complaint, (2) modestly extend other deadlines for briefing on the

 8   Tesla Defendants’ anticipated motion to dismiss, as set forth below, and (3) extend page limits for

 9   such briefing as set forth in the Tesla Defendants’ proposal to Plaintiff. The Tesla Defendants

10   submit that their requested relief would enhance judicial and party efficiency, allow for an orderly

11   presentation of issues, and avoid the substantial harm associated with the ambiguity as to current

12   deadlines, as well as the potential need to rush the preparation of the Tesla Defendants’ response to

13   Plaintiff’s voluminous Complaint. (Jackman Decl. ¶ 4.)

14          Accordingly, pursuant to Rules 6-3 and 7-11, the Tesla Defendants respectfully request that

15   the Court enter an order that:

16          1. The Tesla Defendants shall be deemed to have waived service of process;

17          2. The Tesla Defendants shall respond to the Complaint on or before July 20, 2020, with

18              Plaintiff’s opposition due 21 days thereafter, and the Tesla Defendants’ reply due 14 days

19              thereafter; and

20          3. The page limits for briefing on the Tesla Defendants’ anticipated motion to dismiss shall

21              be extended to 25 pages for the Tesla Defendants’ opening brief, 25 pages for Plaintiff’s

22              opposition, and 15 pages for the Tesla Defendants’ reply.

23
     Dated: July 1, 2020                          Respectfully submitted,
24
                                                  TESLA, INC.
25

26                                                By: /s/ Candace Jackman ____________
                                                         Candace A. Jackman
27
                                                  Attorney for Defendants
28                                                Tesla, Inc. and Elon Musk
                                                                                  TESLA DEFENDANTS’
                                                      2                       ADMINISTRATIVE MOTION
                                                                               CASE NO. 3:20-CV-03426-JD
            Case 3:20-cv-03426-JD Document 18 Filed 07/01/20 Page 4 of 4



 1                       ATTESTATION PURSUANT TO GENERAL ORDER 45

 2            Pursuant to General Order 45, I attest that concurrence in the filing of the document has

 3   been obtained from each of the other signatories, or from the single signatory (in the case, e.g., of a

 4   declaration) which shall serve in lieu of their signature(s) on the document.

 5   Dated: July 1, 2020                           By: /s/ __Lindsey Adams-Hess____________
 6                                                        Lindsey Adams-Hess

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                   TESLA DEFENDANTS’
                                                       3                       ADMINISTRATIVE MOTION
                                                                                CASE NO. 3:20-CV-03426-JD
